Case 1:17-cv-06779-RA-DCF Document 92 Filed 08/05/21 Page 1 of 2

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

no------ ---- — w-----------------------X 17 Civ. 6779 (WHP)
NICOLE MORRISON, as Administrator for the Estate

Of Roberto Grant, and NICOLE MORRISON, as Mother

and Legal Guardian for the Property of AG and SG,

Decedent’s Minor Children,

 

Plaintiff(s),
-against-
UNITED STATES OF AMERICA,
FEDERAL BUREAU OF PRISONS, CORRECTION
OFFICER KERN, EXECUTIVE ASSISTANT LEE PLOURDE,
and JOHN AND JANE DOE(S) AGENTS, SERVANTS AND
EMPLOYEES OF THE DEFENDANTS
Defendant(s),
DECLARATION OF ANDREW C. LAUFER

Andrew C. Laufer, pursuant to the provisions of 28 U.S.C. sec. 1746, declares under
penalties of perjury, as follows:

1. I am the principal of the Law Office of Andrew C. Laufer, PLLC, plaintiffs
attorneys for the Plaintiff NICOLE MORRISON, as Administrator for the Estate of Roberto
Grant, and NICOLE MORRISON, as Mother and Legal Guardian for the Property of AG and
SG, Decedent’s Minor Children. I am familiar with the proceedings herein. I submit the
declaration in opposition of the Defendant’s Summary Judgement motion, pursuant to Federal
Rules of Civil Procedure 56.

2. Attached hereto as Exhibit A is a true and correct copy of the Report of Autopsy
issued by the Office of Chief Medical Examiner for the City of New York.

3s Attached hereto as Exhibit B is a Report from Dr. Zhongxue Hua, M.D.

4. Attached hereto as Exhibit C is a Report from Dr. James Gill, M.D.
Case 1:17-cv-06779-RA-DCF Document 92 Filed 08/05/21 Page 2 of 2

5.

6.

rs

Attached hereto as Exhibit D are Inmate Statements regarding Roberto Grant.
Attached hereto as Exhibit E is an additional set of Inmate Statements.

Attached hereto as Exhibit F is Case Law Greco V. Orthopedic & Sports

Medicine Clinic, P.C., 2015 IL. App. (5'")130370.

8. Attached hereto as Exhibit G is a Deposition of Medical Expert Dr. Gill.

9. Attached hereto as Exhibit H is Document US_00304.

10. Attached hereto as Exhibit I is Document US_00237.

11. Attached hereto as Exhibit J is an Interview with CO Dionysia Georgopoulos.

12. Attached hereto as Exhibit K is a Deposition of Officer Dionysia Georgopoulos.

13. Attached hereto as Exhibit L is an Expert Report from Tim Gravette.

14. Attached hereto as Exhibit M is a Deposition of Michael Craig Ward.

15. Attached hereto as Exhibit N is a Deposition of Patrick Delaney.

16. Attached hereto as Exhibit O is a Deposition of Expert Tim Gravette.

17. Attached hereto as Exhibit P is a Deposition of Medical Expert Dr. Zhongxue
Hua, M.D.

fo™

Dated: New York, New York LAW OFFIC OF

July 29, 2021 .

 

 

MORRISON, as Mother snd Legal Guardian
for the Property of AG and SG, Decedent’s
Minor Children Office & P.O. Address

264 West 40" Street, Suite 604

New York, New York 10018

(212) 422-1020
